                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION – BAY CITY

IN RE:

         MICHAEL HAROLD HODGINS and                          Case No. 18-21810
         BETTY JANE HODGINS,                                 Chapter 13 Proceeding
                                                             Hon. Daniel S. Opperman

            Debtors.
_________________________________________/


         OPINION REGARDING DEBTORS’ MOTION FOR RECONSIDERATION OF
         MARCH 20, 2019 ORDER OVERRULING THE DEBTORS’ OBJECTION TO
                      PROOF OF CLAIM OF FCC FINANCE, LLC


         Debtors filed a Motion for Reconsideration of the Court’s March 20, 2019 Order

Overruling the Debtor’s Objection to Proof of Claim of FCC Finance, LLC (“FCC Finance”).

While not specifically linked to such, the instant Motion for Reconsideration also appears to be

linked to the Court’s April 2, 2019 Order Denying Debtors’ Motion for Order Avoiding Judicial

Lien, which was entered after the Court entered its Opinion on March 12, 2019. These orders are

related as both determine the status of FCC Finance’s claim as secured with a valid judicial lien.

Together, the Court will refer to these Orders as the “FCC Finance Claim Orders.” The Debtors

argue that the FCC Finance Claim Orders should be set aside because “cause” exists pursuant to

11 U.S.C. § 502(j) to reconsider the validity of FCC Finance claim as secured. Alternatively,

Debtors argue that this Motion be considered as a motion for reconsideration under Local Rule

9024-1. FCC Finance responds, upon the direction of the Court to do so by Order dated April




                                                 1


  18-21810-dob       Doc 81     Filed 09/10/19       Entered 09/10/19 16:33:14     Page 1 of 7
18, 2019, that the instant Motion is untimely, “cause” does not exist under Section 502(j), and

Debtors have not met the standard for reconsideration under Local Rule 9024-1(a).

       Pursuant to E.D. Mich. LBR 9024-1(a)(3), motions for reconsideration may be filed

within fourteen days after the order is issued and should be granted if the movant demonstrates

that the Court and the parties have been misled by a palpable defect and that a different

disposition of the case must result from a correction of such palpable defect; further, a motion

that merely presents the same issues already ruled upon by the Court, either expressly or by

reasonable implication, shall not be granted. To establish a “palpable defect,” the moving party

generally must point to a: “(1) clear error of law; (2) newly discovered evidence; (3) an

intervening change in controlling law; or (4) a need to prevent manifest injustice.” Henderson v.

Walled Lake Consol. Schools, 469 F.3d 479, 496 (6th Cir. 2006) (quoting Intera Corp. v.

Henderson, 428 F.3d 605, 620 (6th Cir. 2005) (analyzing “palpable defect” standard in the

context of a Federal Rule of Civil Procedure 59(e) motion to alter or amend judgment, which

was held to be consistent with the applicable local rule “palpable defect” reconsideration

standard).

       The granting of a Rule 59(e) motion “is an extraordinary remedy and should be used

sparingly.” This is because a motion pursuant to Rule 59(e) “serve[s] the narrow purpose of

allowing a party ‘to correct manifest errors of law or fact or to present newly discovered

evidence.’” Pequeno v. Schmidt (In re Pequeno), 240 Fed. Appx. 634, 636 (5th Cir. 2007)

(internal citations and footnotes omitted). See also Hansen v. Moore (In re Hansen), 368 B.R.

868 (B.A.P. 9th Cir. 2007).




                                                 2


  18-21810-dob       Doc 81     Filed 09/10/19       Entered 09/10/19 16:33:14      Page 2 of 7
           Section 502(j) states, in relevant part, that “[a] claim that has been allowed or disallowed

may be reconsidered for cause. A reconsidered claim may be allowed or disallowed according to

the equities of the case.” Federal Rule of Bankruptcy Procedure 3008 states that a party seeking

reconsideration of a claim under Section 502(j) may file such a motion, and after “notice and a

hearing,” the court “shall enter an appropriate order.” Rule 3008 specifies no separate timeline

for filing a motion for reconsideration pursuant to Section 502(j). While case law provides that

relief under Bankruptcy Rule 3008 is liberally granted, there are limitations, keeping in mind that

“cause” has not been defined under the statute. See U.S. Bank, Nat’l Ass’n v. U.S. Env’t Prot.

Agency, 563 F.3d 199, 208 (6th Cir. 2009). Generally, “cause” for purposed of Section 502(j)

has been analyzed under Federal Rule of Civil Procedure 60(b).1 See In re Bennett, 590 B.R.

156, (Bankr. E.D. Mich. 2018) (discussing applicable case law both within and outside of the

Sixth Circuit, and concluding that “cause” under Section 502(j) is to be analyzed under Rule 59

or Rule 60). Debtors do not reference Rule 60(b) as a basis for analysis under Section 502(j).

Nevertheless, the Court concludes Rule 60(b) is the appropriate means to analyze the instant

Motion.

           Rule 60(b) sets forth six different bases for the Court to set aside an order:

           (1) mistake, inadvertence, surprise, or excusable neglect;

           (2) newly discovered evidence that, with reasonable diligence, could not have been
               discovered in time to move for a new trial under Rule 59(b);

           (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
               misconduct by an opposing party;

           (4) the judgment is void;



1
    Made applicable to this proceeding by Federal Rule of Bankruptcy Procedure 9024.

                                                         3


     18-21810-dob         Doc 81      Filed 09/10/19         Entered 09/10/19 16:33:14      Page 3 of 7
         (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
             judgment that has been reversed or vacated; or applying it prospectively is no longer
             equitable;

         (6) any other reason that justifies relief.

          Based upon the arguments raised by Debtors in their Motion—that the Court incorrectly

applied the law to the facts of the case—the Court concludes that Rule 60(b)(1) is the only

conceivable basis for “cause” to set the FCC Finance Claim Orders.2 Rule 60(b)(1) states that an

order may be set aside for “mistake, inadvertence, surprise, or excusable neglect.” The

“mistake” Debtors assert the Court made was in its analysis of the relevant Michigan UCC

statute as applied to the facts of this case.

         First, the Court concludes that the instant Motion was timely filed. The Court links this

Motion to the April 2, 2019 Order as well, which places the filing of the instant Motion within

the 14-day window under Local Rule 9024-1(a)(3). Even if the earlier, March 20, 2019 Order is

used, Section 502(j) provides no deadline for the filing of a motion seeking reconsideration of

the allowance or disallowance of a claim.

         Analyzing the FCC Finance Orders under the “cause” standard under Section 502(j) and

Rule 60(b)(1), the Court concludes there was no mistake of law. Both Opinions underlying the

FCC Finance Claim Orders conclude in tandem that the siding at issue was transformed into a

fixture for purposes of MCLA § 440.9334, which was validly perfected by recording and to

which no statutory exception applies. Further, the Debtors expressly granted FCC Finance a

security interest in the siding by contract as described in this Court’s Opinion Denying Debtors’




2
  While Rule 60(b)(6) could be construed to provide relief for “any other reason that justifies relief,” the Court
concludes that Debtors merely allege legal error, not the substantial injustice necessary to invoke Rule 60(b)(6).

                                                          4


  18-21810-dob           Doc 81       Filed 09/10/19          Entered 09/10/19 16:33:14             Page 4 of 7
Motion for Order Avoiding Judicial Lien dated March 12, 2019. The Court finds no error of law

in its conclusion that FCC holds a valid secured claim.

       The Court has carefully studied the cases cited by the Debtors and finds these cases

distinguishable. First, the facts in In re Adkins, 444 B.R. 374 (Bankr. N.D. Ohio 2011) are

different. The parties stipulated the windows were fixtures and that the creditor, Wells Fargo

Financial National Bank, did not complete a fixture filing, but instead relied on a purchase

money security interest (“PMSI”) contained in a document. Id. at 376. The debtors argued that

the installation of the windows defected the PMSI of Wells Fargo because the windows

constituted ordinary building materials. In this case, assuming arguendo that the siding became

an ordinary building material, FCC Finance properly perfected its security interest under

Michigan law by filing the necessary documents with the Midland County Register of Deeds,

thus following the statutory language found in MCL 440.9334(1) and (2):

       (1) A security interest under this article may be created in goods that are fixtures or
       may continue in goods that become fixtures. A security interest does not exist under
       this article in ordinary building materials incorporated into an improvement on
       land.
       (2) This article does not prevent creation of an encumbrance upon fixtures under
       real property law.

So while subsection (1) dictates that a security interest does not exist under this article in

ordinary building materials, subsection (2) does not prevent the creation of an encumbrance upon

fixtures under real property law.

       In this case, unlike Adkins, FCC Finance did exactly what Section 440.9334(2) dictates.

       In re Vincent, 468 B.R. 802 (Bankr. E.D. Va. 2012) is likewise distinguishable in that the

loan documents were inconsistent: the credit card application created a PMSI but the purchase

order stated: “We will not claim a security interest or other lien (except judgment liens) in your

                                                  5


  18-21810-dob       Doc 81      Filed 09/10/19       Entered 09/10/19 16:33:14        Page 5 of 7
principal dwelling.” Id. at 804. The Vincent Court correctly concluded that the liens on a

debtors’ principal residence were excluded. Id. at 805. The Vincent Court continued, however,

to conclude the siding and windows were ordinary building materials. The Court then noted:

               In this case, the siding and windows were incorporated into the debtor’s
       home. They became a part of the real estate and lost their separate identity. They
       are not subject to Article 8.9A of the Code of Virginia, Secured Transactions. This
       does not mean that a creditor cannot obtain a lien. A material supplier is entitled to
       claim a mechanic’s lien against the real property subject to the restrictions
       contained in the Virginia Mechanic’s Lien law. See Va.Code (1950) ' 43-1 et seq.
       Alternatively, the homeowner may grant the supplier a deed of trust on the real
       property. What is not possible is to obtain a lien under Title 8.9 of the Code of
       Virginia in ordinary building materials that have been incorporated into the
       building.

Id. at 805-06.

       Here, FCC Finance recorded its lien with the Midland County Register of Deeds, a

device similar to the mechanic’s lien or deed of trust endorsed by Vincent. Put differently,

if the determination of whether something is an ordinary building material is completely

determinative, then why does Vincent suggest other methods for creditors to obtain secured

status? The answer is that such a finding is not determinative because Section 440.9334(1)

and (2) allow at least two methods and FCC Finance chose one of these methods.

       As discussed at the May 23, 2019 hearing on the instant Motion, both Debtors and FCC

Finance agree that this does not resolve the practical issue in this case, which is the value of the

siding currently affixed to the real property. If Debtors choose to surrender this property, FCC

Finance has the option to remove it, which will render its value much less than perhaps originally

bargained.

       Finally, the Court finds no palpable defect warranting a different result in the case under

Rule 9024 and the applicable Local Rule 9024-1. The only argument asserted by Debtors which

                                                  6


  18-21810-dob       Doc 81     Filed 09/10/19        Entered 09/10/19 16:33:14       Page 6 of 7
would warrant reconsideration under Henderson is clear error of law, which for the reasons

stated above, is not a cognizable basis for relief. Debtors have not argued, nor does the Court

find newly discovered evidence, an intervening change in controlling law, or the need to prevent

manifest injustice.

       Counsel for FCC Finance is directed to prepare an Order consistent with this Opinion and

the entry of order procedures of this Court.


Not for Publication


Signed on September 10, 2019




                                                 7


  18-21810-dob        Doc 81    Filed 09/10/19       Entered 09/10/19 16:33:14     Page 7 of 7
